t c summary opinion united_states tax_court arthur l english jr and cheryl c english petitioners v commissioner of internal revenue respondent docket no 26407-12s filed date arthur l english jr and cheryl c english pro sese elizabeth c mourges for respondent summary opinion gerber judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax continued pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a dollar_figure deficiency in and a dollar_figure accuracy- related penalty with respect to petitioners’ federal_income_tax for after concessions the issues remaining for decision are whether petitioners may exclude from gross_income dollar_figure of social_security disability benefits received by mrs english and whether petitioners are liable for the accuracy-related_penalty background petitioners resided in maryland when they filed the petition during mrs english petitioner was disabled and could not work because of her disability she began receiving long-term disability payments under an insurance_policy with the hartford insurance_company hartford mrs english’s insurance_policy provided that her benefits would be reduced if she received any social_security disability benefits petitioner applied for disability benefits from social_security during and did not receive any benefits during or continued court rules_of_practice and procedure in mrs english was awarded social_security disability benefits that same year she received a dollar_figure lump-sum social_security payment for prior years she was therefore required to repay approximately dollar_figure of the hartford benefits she had previously received petitioners consulted with two certified public accountants concerning the taxability of her disability benefits from social_security they generally advised that disability benefits are not taxable petitioners’ income_tax return was prepared by bill brabble a certified_public_accountant they did not report on that return any of the social_security disability benefits that mrs english had received respondent issued petitioners a deficiency_notice increasing their income by the unreported dollar_figure lump-sum social_security payment petitioners filed a petition with this court challenging respondent’s determination i burden_of_proof discussion generally the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving otherwise rule a see 290_us_111 the burden_of_proof may shift to the commissioner if the taxpayer proves that he or she has satisfied certain requirements sec_7491 see 122_tc_143 petitioners have neither claimed that the burden shifts to respondent nor shown that they complied with the requirements of sec_7491 the burden_of_proof therefore remains on petitioners ii exclusion of social_security_benefits from gross_income petitioners contend that they are entitled to offset the social_security_benefits mrs english received in by the amount of the hartford payment we are sympathetic to petitioners’ position however under existing law we are required to reach a different result sec_86 provides that a taxpayer’s gross_income includes up to of social_security_benefits including disability benefits received during the taxable_year however for purposes of that section taxpayers may reduce social_security_benefits by repayments of other social_security_benefits previously received sec_86 a social_security_benefit is defined as any amount received by the taxpayer by reason of entitlement to-- a a monthly benefit under title ii of the social_security act or b a tier_1_railroad_retirement_benefit benefits received from private insurers such as hartford do not satisfy this definition see linzy v petitioners did not argue before or during trial that the social_security_benefits not used to repay hartford are excludable or deductible from income nor does the court find that a legal basis exists for such an exclusion or deduction accordingly respondent’s determination with respect to the social_security_benefits received in that were not paid to hartford is sustained commissioner tcmemo_2013_219 brady v commissioner tcmemo_2013_1 in the setting of this case sec_86 is the only exception to the general_rule of sec_86 requiring inclusion of social_security_benefits in income although congress generally has deemed disability benefits not subject_to federal tax it has generally mandated that disability benefits from the government are to some extent taxable although these laws result in differing treatment for certain disability benefits we are not at liberty to carve out other exceptions to sec_86 where congress has not expressly done so accordingly petitioners are not entitled to exclude from gross_income the dollar_figure social_security payment received in iii accuracy-related_penalty respondent also determined a accuracy-related_penalty under sec_6662 on the underpayment for respondent determined that petitioners are liable for the penalty because they substantially understated their income_tax within the meaning of sec_6662 and d an understatement means we also note that petitioners are not entitled to a deduction for the hartford payment this is because there is no statutory provision that allows a deduction for such a payment see linzy v commissioner tcmemo_2013_219 brady v commissioner tcmemo_2013_1 the excess of the amount of the tax required to be shown on the return over the amount of the tax imposed which is shown on the return reduced by any rebate sec_6662 in the case of an individual an understatement is substantial if it exceeds the greater of of the tax required to be shown on the income_tax return or dollar_figure sec_6662 respondent bears the burden of production with respect to petitioners’ liability for the accuracy-related_penalty determined in the notice_of_deficiency and must therefore produce evidence that it is appropriate to impose that penalty see sec_7491 see also 116_tc_438 as a result of our determination regarding the unreported social_security payment petitioners’ understatement of income_tax for is greater than of the tax required to be shown on the return which is greater than dollar_figure accordingly respondent has met his burden of production the accuracy-related_penalty is not imposed with respect to any portion of the underpayment_of_tax if the taxpayer can establish that he acted with reasonable_cause and in good_faith with respect to that portion sec_6664 the burden is upon the taxpayer to prove reasonable_cause see higbee v commissioner t c pincite we determine whether a taxpayer acted with reasonable_cause and in good_faith by considering the pertinent facts and circumstances this case involves a technical confluence of the taxability of social_security disability benefits and the general nontaxability of private insurance disability benefits there is no question that petitioner was disabled and entitled to disability benefits she first received them from hartford and in accord with the tax law did not include them in her income when she became entitled to social_security_benefits with regard to the same disability under her contract with hartford she was required to repay the hartford benefits she had previously received congress saw fit to make a certain percentage of social_security_benefits taxable even if the payments are for a disability congress also provided that in circumstances where social_security_benefits had to be repaid the initial receipt of the benefits would not be taxable the disparate treatment of private and public disability benefits for tax purposes is curious and somewhat confusing under these circumstances petitioners who do not have tax expertise sought the advice of two certified public accountants who counseled them that their benefits were not taxable petitioners contend that their reliance on their tax professional for the tax status of their disability benefits was reasonable reliance on the advice of a tax professional may constitute reasonable_cause and good_faith if under all the facts and circumstances the reliance is reasonable and in good_faith 115_tc_43 aff’d 299_f3d_221 3d cir sec_1_6664-4 income_tax regs considering all of the circumstances before us we find that petitioners acted reasonably and that it was reasonable for them to rely on the advice of tax professionals to exclude the relevant social_security_benefits from income accordingly we hold that petitioners are not liable for an accuracy-related_penalty for to reflect the foregoing decision will be entered for respondent as to the deficiency and for petitioners as to the accuracy-related_penalty
